Shareholder meeting On May 18, 2009, an adjourned session of the Annual Meeting of the Shareholders of John Hancock Bank and Thrift Opportunity Fund was held at 601 Congress Street, Boston, Massachusetts for the purpose of considering and voting upon: Proposal 1: Election of six Trustees to serve until their respective successors have been duly elected and qualified. PROPOSAL 1 PASSED FOR ALL TRUSTEES ON MAY 18, 2009. WITHHELD FOR AUTHORITY Deborah C. Jackson 10,123,104 1,758,071 Charles L. Ladner 10,136,736 1,744,439 Stanley Martin 10,146,969 1,734,206 John A. Moore 10,144,867 1,736,308 Gregory A. Russo 10,158,399 1,722,776 John G. Vrysen 10,142,910 1,738,265 Proposal 2: To adopt a new form of investment advisory agreement. PROPOSAL 2 PASSED ON MAY 18, 2009. For 7,968,475 Against 1,544,674 Withheld 269,223 Broker Non-Votes 2,098,803
